Citation Nr: 0826170	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-27 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the decision to deny compensation for low back strain 
was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The veteran had active service from September 1959 to March 
1973 and from April 1973 to March 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO denied service connection for a back injury in a 
rating decision dated May 1991.  The veteran did not appeal 
this decision and, therefore, this decision is final.

2.  The RO denied attempts to reopen a claim of service 
connection for a back injury in January 1999 and January 
2002.  The veteran did not appeal these decisions and, 
therefore, these decisions are final.

3.  The veteran has generally argued that the facts were not 
properly weighed in prior decisions, but has not identified a 
particular error of fact or law in a specific prior decision.


CONCLUSION OF LAW

The criteria for raising a valid claim of clear and 
unmistakable error in a previous final rating decision have 
not been met and thus, the claim is dismissed without 
prejudice.  38 C.F.R. § 3.105(a) (2007); Simmons v. Principi, 
17 Vet. App. 104 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Clear and Unmistakable Error

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error" (CUE).  

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Evidence that was not of record at the time of the 
decision cannot be used to determine whether CUE occurred.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Rather, a 
CUE claim must be based on the law that existed at the time 
of the prior final decision being collaterally attacked.  
Crippen v. Brown, 9 Vet. App. 412, 419 (1996).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
When raising a CUE claim, the veteran must describe the 
alleged error with some degree of specificity, and assert 
more than disagreement as to how the facts were weighed or 
evaluated.  Crippen, 9 Vet. App. at 418-20.

Factual Background and Analysis

In this case, the veteran contends that the RO committed CUE 
in failing to consider evidence that he submitted in an 
effort to reopen his claim of entitlement to service 
connection for a back injury, to include a low back strain.  

The veteran was originally denied service connection for a 
back strain in a rating decision dated May 1991.  The RO 
acknowledged that the veteran injured his back in service; 
however, the RO determined that this injury was acute and 
transitory based on the evidence of record at that time.  The 
veteran was notified of this decision in June 1991 and did 
not appeal.  Thus, this decision is final.

The veteran sought to reopen his claim of entitlement to 
service connection for a back injury in September 1997.  The 
RO denied the veteran's claim in a rating decision dated 
January 1999 on the grounds that he failed to submit new and 
material evidence.  The veteran was notified of this decision 
that same month and did not appeal.  Thus, this decision is 
final.

The veteran again sought to reopen his service connection 
claim for a back injury in March 2001.  The RO denied the 
veteran's claim in a rating decision dated January 2002 on 
the basis that the veteran failed to submit new and material 
evidence.  The veteran was notified of this decision in a 
letter dated that same month and did not appeal.  Thus, this 
decision is final.  

The veteran subsequently submitted a claim dated February 
2002 in which he alleged clear and unmistakable error with 
respect to his previously denied "back condition."  In 
particular, the veteran indicated that he submitted copies of 
service treatment records (STRs) in September 2001 which 
purportedly showed in-service treatment for "innumerable 
incidents of treatment for back conditions."  The Board 
notes, however, that the veteran failed to identify the 
particular rating decision in which he claimed evidence of 
CUE.  

The RO denied the veteran's CUE claim in a rating decision 
dated March 2004 on the grounds that the veteran failed to 
show clear and unmistakable error based on the evidence of 
record and the regulations in effect at the time that the 
veteran's claims to reopen were denied in January 1999 and 
January 2002.  The veteran filed a timely notice of 
disagreement and the RO issued a statement of the case (SOC) 
in July 2005.  The SOC provided a brief history of the 
veteran's back claim and indicated that there was no evidence 
of CUE based on the evidence of record and the regulations in 
effect at the time that the veteran's claims were denied in 
May 1991, January 1999, and January 2002.  The veteran timely 
perfected his appeal with regard to the CUE claim.

The veteran's representative submitted an informal hearing 
presentation (IHP) in connection with the CUE claim in June 
2008.  The representative indicated that there was evidence 
of CUE in the January 1999 rating decision.

Given the evidence of record, the Board finds that the 
veteran's contentions do not constitute a valid CUE claim.  
Notably, the Board points out that the veteran has failed to 
sufficiently identify the rating decision which is to serve 
as the basis of the alleged CUE claim.  As noted previously, 
the veteran is required to identify the  alleged error with 
some degree of specificity, and assert more than disagreement 
as to how the facts were weighed or evaluated.  See Crippen, 
supra, at 418-20.

Here, statements made by the veteran in February 2002 can be 
interpreted to suggest that his allegation of CUE was related 
to the January 2002 rating decision.  Specifically, the 
veteran stated in the February 2002 CUE claim that he 
submitted STRs in September 2001 which he believed were 
sufficient to reopen his claim of entitlement to service 
connection for a back injury.  The veteran's claim to reopen 
was subsequently denied in January 2002.  On the other hand, 
the veteran's representative indicated in the June 2008 IHP 
that the January 1999 rating decision contained CUE.  The 
Board notes that until the veteran's representative filed the 
IHP, neither the veteran nor his representative identified a 
specific rating decision that allegedly contained CUE.  The 
veteran has generally argued that the facts were not properly 
weighed in prior decisions, but has not identified a 
particular error of fact or law in a specific prior decision.  
The criteria for raising a valid claim of clear and 
unmistakable error in a previous final rating decision have 
not been met.

In light of these discrepancies and the lack of specificity 
contained in the veteran's February 2002 CUE claim, the Board 
is required to dismiss the veteran's CUE claim without 
prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 
104, 114 (2003) (finding that assertions of CUE by a regional 
office that fails to satisfy pleading requirements must be 
dismissed without prejudice to refiling).  Accordingly, the 
veteran's claim is dismissed without prejudice to refiling.


Duty to Notify and Assist
   
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
In this case, VCAA notice is not required because the issue 
presented involves a motion for review of a prior final 
decision on the basis of clear and unmistakable error (CUE).  
See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).






ORDER

The claim to revise a previously final rating decision on the 
basis of clear and unmistakable error is dismissed without 
prejudice.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


